Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	DETAILED ACTION
Allowable Subject Matter
Claim1 is allowed.
Examiners Amendments
Please amend claims as in the proposed attachment.  
Line 9 of claim 1, Please amend [[the]] to an so the limitation reads “…image on the display panel based upon information of [[the]] an observer's position; and…”
Authorization for this examiner’s amendment was given in a telephone interview with Applicant Christopher Kilner Reg. No. 45,381 on 7/23/2021

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached M-F; 11a.m. to 7p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/SIHAR KARWAN/
Examiner, Art Unit 2422

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664